DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a weight estimation device for a vehicle, comprising: a storage unit configured to store a weight calculation information indicating a correspondence between an internal pressure value of an air spring and a vehicle height; a measured value acquisition unit configured to acquire a measured internal pressure value and a measured vehicle height; an internal pressure value calculation unit configured to calculate a corrected internal pressure value of the air spring; and a weight calculation unit configured to calculate a weight of a supported body, including the vehicle body supported by the air spring, based on the corrected internal pressure value.
Regarding independent claim 5, the prior art either alone or in combination fails to disclose, teach or suggest a weight estimation method operated by a weight estimation device for a vehicle which includes a storage unit configured to store a weight calculation information indicating a correspondence between an internal pressure value of an air spring, the weight estimation method including steps of; acquiring a measured internal pressure value and a measured vehicle height serving as a measured value of the vehicle height; calculating a corrected internal pressure value of the air spring; and calculating a weight of a supported body, including the vehicle body supported by the air spring, based on the corrected internal pressure value.
Regarding independent claim 6, the prior art either alone or in combination fails to disclose, teach or suggest a non-transitory storage medium including a storage unit configured to store a weight calculation information indicating a correspondence between an internal pressure value of an air spring and a vehicle height; a measured value acquisition unit configured to acquire a measured internal pressure value and a measured vehicle height; an internal pressure value calculation unit configured to calculate a corrected internal pressure value of the air spring; and a weight calculation unit configured to calculate a weight of a supported body, including the vehicle body supported by the air spring, based on the corrected internal pressure value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        June 17, 2022